Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 14, 2009 CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33537 20-2903562 (Commission File Number) (IRS Employer Identification No.) No. 2, Jing You Road Kunming National Economy & Technology Developing District Peoples Republic of China 650217 N/A (Address of Principal Executive Offices) (Zip Code) 0086-871-728-2628 (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 14, 2009, China Shenghuo Pharmaceutical Holdings, Inc. (the Company) issued a press release announcing its financial results for the quarter ended June 30, 2009. A copy of the press release is being furnished with this Current Report on Form 8-K as Exhibit 99.1. The information contained herein and in the accompanying exhibit is being furnished pursuant to Item 2.02 Results of Operations and Financial Condition. The information contained herein and in the accompanying Exhibit 99.1 shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. The information in this report, including the exhibit hereto, shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description 99.1 Press release of China Shenghuo Pharmaceutical Holdings, Inc. dated August 14, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA SHENGHUO PHARMACEUTICAL HOLDINGS, INC. Date: August 17, 2009 By: /s/ Gui Hua Lan Name: Gui Hua Lan Title: Chief Executive Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release of China Shenghuo Pharmaceutical Holdings, Inc. dated August 14, 2009.
